DETAILED ACTION
This is the first action on the merits for application 16613770 filed on 11/14/2019.  Claims 1-10 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 has been considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claims 1-10 contain plurality of elements but each element of the claim does not separated by a line indentation, 37 CFR 1.75(i). See MPEP 608.01(m). 
Claim 7 recites “be-tween” should read -- between--   to correct spelling error.
Claim 9 recites “where-in” should read -- wherein-- to correct spelling error.
Appropriate correction is required.
Drawings
The drawings are objected to because Figs.2-3 illustrate sectional view of a transfer gearbox device; however, these figures did not use hatching. See MPEP § 608.01 (f) and 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of” in claims 1-2, 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the inside”.  There is insufficient antecedent basis for this limitation in the claim; it is unclear what “inside” the claim is referring to. For instance: inside of first chamber or inside of transfer gear device or inside of which element. 
Regarding claims 5, 7, 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nett (US 20140231209) in view of Bock (DE102012219182A1 cited from IDS)
Regarding claim 1, Nett discloses a transfer gear device (fig.2a-2b) for a motor vehicle (abstract), comprising:
 a differential gear (1) with at least one crown wheel (10) in a first oil chamber (2), and
 a friction clutch (5) in a second oil chamber (3),
 wherein the first oil chamber comprises a first oil sump (17);
the second oil chamber comprises a second oil sump ( a first oil pan is provided, e.g., in the part of the housing forming the clutch space, ¶[0016]).
oil can pass out of the first oil chamber into the second oil chamber (¶ [0042]), and
 upon rotation of the crown wheel oil is conveyed by means of the crown wheel out of the first oil sump into a first oil collector (20) and is guided from the first oil collector via a first oil guide (see annotated Fig. 2a below) and to the friction clutch in order to cool and/or to lubricate the friction clutch (see ¶ [0042] When the secondary axle is connected, the crown wheel 10 scoops the oil owing to its rotation along the housing inner wall to an oil collection pocket 18 provided in the housing 2. The oil passes via an oil supply channel 21 via an open rotary bearing into the clutch space 3, and via radial bores provided in the inner disc carrier to the clutch device 5 or to the clutch discs).

Nett does not disclose wherein a valve is arranged between the first oil chamber and the second oil chamber, when the valve is open, oil can pass out of the first oil chamber into the second oil chamber and the valve is closed, oil cannot pass via the valve out of the first oil chamber into the second oil chamber. 

Bock teaches a valve (27, Fig.2. Note: examiner interprets the valve as any device that controls fluid flows. In this case element 27 is sealing plug; however, element 27 is capable of performing the same function as claimed.) is arranged between the first oil chamber (9, Fig.1) and the second oil chamber (8), when the valve is open, oil can pass out of the first oil chamber into the second oil chamber (¶ [0051] of translation the sealing plug 27 lifts from the mouth area of the oil bore 26 in the oil chamber 9 and the oil bore 26 is open.) and 
the valve is closed, oil cannot pass via the valve out of the first oil chamber into the second oil chamber (¶ [0051] of translation, the sealing plug 27 closes the oil bore 26 between the two oil chambers 8 and 9.)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a valve is arranged between the first oil chamber and the second oil chamber, when the valve is open, oil can pass out of the first oil chamber into the second oil chamber and the valve is closed, oil cannot pass Bock in the invention of Nett for the purpose of providing affective hydraulic control system to controlling the amount of oil can pass out the first chamber so that the oil level in each chamber could maintain at proper level such that oil is provided to the friction clutch when engaged and oil is returned to lubricate the differential when not engaged and minimize splashing losses.
    PNG
    media_image1.png
    701
    802
    media_image1.png
    Greyscale


Regarding claim 2, Nett discloses wherein a second oil collector (18) and a second oil guide (19) of the transfer gear device are arranged in such a manner that, upon rotation of a component of the friction clutch, in particular a clutch cage (14) of the friction clutch and/or plates of the friction clutch, oil is conveyed by means of the component of the friction clutch out of the friction clutch into the second oil collector and 

Regarding claim 3, Bock teaches wherein the transfer gear device comprises an actuator (a ball ramp mechanism 17 with two ramp disks 18, 19, which can be driven by an electric motor) which is configured to open the valve when the friction clutch is closed, and to close the valve when the friction clutch is open.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have actuator which is configured to open the valve when the friction clutch is closed, and to close the valve when the friction clutch is open as taught by Bock in the invention of Nett for the purpose of opening when the clutch is engaged and closing when the clutch is not engaged and to minimize splashing loss during the operation of the clutch.

Regarding claim 4, Nett discloses wherein the first oil guide is designed in such a manner that the oil is supplied radially on the inside (the oil is on the inside of housing 2, see Fig.2a-2b) to the friction clutch.

Regarding claim 5, Nett discloses wherein the first oil guide comprises an oil finger, wherein the oil finger (see annotated Fig.2a below) is arranged coaxially on a first output shaft (12’’) of the differential gear and preferably rotates with the first output shaft.


    PNG
    media_image2.png
    655
    1035
    media_image2.png
    Greyscale

Regarding claim 6, Nett discloses wherein the first oil guide comprises an oil downpipe (see annotated Fig.2a), wherein oil is guided out of the first oil collector via the oil downpipe by means of gravity in the direction of the friction clutch.

    PNG
    media_image3.png
    655
    973
    media_image3.png
    Greyscale

Regarding claim 7, Nett discloses wherein oil is guided out of the first oil collector via the oil downpipe by means of gravity to the oil finger (as shown in Fig.2a in the arrow direction), 

Nett and Bock do not disclose wherein the valve is preferably arranged between oil downpipe and oil finger.
However, it is noted that as long as the valve performs the intended function of letting oil pass from first chamber to second chamber when the clutch is engaged and does not let oil pass when the clutch is not engaged, that the location of the valve would be an obvious design choice.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.  Therefore, it would be obvious to one of ordinary skill in the art at before the effective filling date of the claimed invention to provide the valve to be arranged between the downpipe and the oil finger for the purpose of performing the predictable result of controlling flow between first chamber and second chamber.

Regarding claim 8, Nett and Bock do not disclose wherein the second oil guide is arranged substantially radially outside the first oil guide. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange the second oil guide is substantially radially outside, since first and second oil guide would perform the intended function as claimed such as letting oil pass from first chamber to second chamber when the clutch is engaged and oil do not pass when the clutch is not engaged, therefore, the location of second oil guide would be an obvious design choice. 

Regarding claim 9, Bock teaches wherein the valve is actuated by a clutch actuator (17) for actuating the friction clutch, wherein the clutch actuator preferably comprises a ball ramp mechanism (see ¶ [0049] from translation).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have the valve is actuated by a clutch actuator for actuating the friction clutch, wherein the clutch actuator preferably 

Regarding claim 10, Nett Bock as modified device disclose wherein the differential gear has at least one side wheel (see annotated Fig.2a below), and, the oil in the first oil sump, after reaching a static oil level in the first oil sump, reaches at least as far as the lower edge of the side wheel (From MPEP 2114(II) and 2115 state "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  Nett reference is fully capable of reaching the claimed static oil level in the first oil sump as claimed). Bock teaches when the valve is closed (¶ [0051] of translation).

    PNG
    media_image4.png
    741
    932
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Valente (US 20170122427) discloses valve in driveline see Figs1-7. 
Martucci (US 20140335990) discloses valve in differential chamber see Fig.1.
Kobayashi (US 5148903) discloses casing in power train with differential and friction clutch see Fig.2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/           Examiner, Art Unit 3659